PER CURIAM.
This is a suit for divorce. The trial court granted the plaintiff’s prayer for divorce, but awarded the custody of a minor child of the parties to the defendant.
The plaintiff has appealed from that portion of the decree awarding the custody of the child, a daughter of the age of two years, to the defendant.
It would add nothing to the jurisprudence of this state to set forth the acts of misconduct of the defendant, which included adultery and intoxication, or to set forth the lack of care she afforded the child.
 While this court gives great weight to a determination of the trial court in matters of the custody of children, we are convinced that in this case the trial court erred.
The decree of the trial court is reversed with instructions to enter a decree awarding the custody of the minor child to the plaintiff.